Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communication entered 08/26/2022.
Priority
This application, Pub. No. US 2020/0240987 A1, filed 04/05/2020 as division of application No. 15/323,102, Pub. No. US 2017/0168049 A1, now US Patent No. 10,690,665, which is a National Stage of International Patent Application No. PCT/JP2015/068759, filed 06/30/2015, Pub. No. WO2016/002743, which claims foreign priority to JP 2014-136356, filed July 1, 2014, and JP 2014-136357, filed July 1, 2014.
Status of Application
It is noted that the claims of the instant application are not consonant with the restriction requirement made by the Examiner in Application No. 15/323,102.  The instant application includes the elected claims drawn to a marker, comprising a resin-metal composite with a structure formed by immobilizing metal particles on a resin particle, which claims were examined and allowed in the parent Application No. 15/323,102.  
Applicant is reminded that in Boehringer Ingelheim Int'l GmbH v. Barr Labs., Inc., 
592 F.3d 1340 (Fed. Cir. 2010) (reh’g denied 603 F.3d. 1359), Federal Circuit has expressly stated that:
“To prevent loss of the safe harbor in dividing out claims to non-elected inventions, what is required is consonance with the restriction requirement. As we explained in Gerber Garment, "[c]onsonance requires that the line of demarcation between the `independent and distinct inventions' that prompted the restriction requirement be maintained.... Where that line is crossed the prohibition of the third sentence of Section 121 does not apply." Gerber Garment, 916 F.2d at 688.
According to Mylan, this means that an applicant must strictly follow an examiner's election procedure and not overlap claims to independent and distinct inventions in any single divisional application. We disagree. An overlap of claims to independent and distinct inventions within a given divisional application is neither contrary to the restriction requirement nor relevant to the requirements of the third sentence of § 121. Rather, what consonance requires is that the claims prosecuted in two or more applications having common lineage in a divisional chain honor, as between applications, the lines of demarcation drawn by the examiner to what he or she considered independent and distinct inventions in the restriction requirement. As we stated in Gerber Garment:
Plain common sense dictates that a divisional application filed as a result of a restriction requirement may not contain claims drawn to the invention set forth in the claims elected and prosecuted to patent in the parent application. The divisional application must have claims drawn only to the "other invention."

Id. at 687. We later reiterated that "[t]o gain the benefits of Section 121 ... Gerber must have brought its case within the purview of the statute, i.e., it must have limited the claims in its divisional application to the non-elected invention or inventions." Id. at 688 (emphases added). The divisions need not be limited to a single one of the examiner's demarcated inventions to preserve the right to rely on the safe harbor of § 121.”  Id. at 1353-1354.  Emphasis added.

Furthermore, as stated in the Notice of Allowability mailed for the parent Application No. 15/323,102 on 02/25/2020, the restriction requirement between Groups I-VI and between inventions species, as set forth in the Office action mailed on 08/31/2018, has been withdrawn, and applicant(s) has been advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.
Accordingly, a double patenting rejection over US Patent No. 10,690,665, issued 06/23/2020 from the parent Application No. 15/323,102, is warranted.
Status of Claims
Claims 1-17 are currently pending.  Claims 1-17 have been subject to restriction/election requirement mailed 07/05/2022.  Claim 15 has been amended, as set forth in Applicant’s amendment filed 08/26/2022.  Claims 9, 10 and 13-17 are withdrawn 
from further consideration.  Claims 1-8, 11 and 12 are examined.

Election/Restriction
Applicant's election of Group I, Claims 1-12, drawn to a marker, comprising a resin-metal composite with a structure formed by immobilizing metal particles on a resin particle, and the species:
(a)	1-80 nm and gold as size and material of the metal nanoparticles;
(b)	poly-2-vinylpyridine as a resin;
(c)	300-1000 nm as size of a resin-metal composite; 
(d)	an antibody on the surface of the resin-metal composite;
in the reply filed on 08/26/2022 is acknowledged.  
Applicant identified Claims 1-8, 11 and 12 as encompassing the elected species.  
Because Applicant did not distinctly and specifically point out the supposed errors in the election/restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  
Claims 9, 10 and 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/05/2020, 04/21/2020, 01/14/2021, 03/10/2021 and 07/28/2021 are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statements are being considered by the Examiner.  
Specification
The multiple use of the term Aliquat® 336, which is a trade name or a mark used in commerce, has been noted in this application.  See, for example, page 43, paragraph [0119].  The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claims 1, 3, 6 and 7 are objected to because of the following informalities: missing space between a numerical value and “nm” or “wt%” in recitations of particle sizes or the quantity of the carried metal particles, respectively.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 112 that form the basis for the rejections under this section made in this Office action.
The following is a quotation of 35 U.S.C. 112(a):

(a)	IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-8, 11 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims, as recited in the independent Claim 1, are drawn to:

    PNG
    media_image1.png
    373
    1064
    media_image1.png
    Greyscale



The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163.  While all of the factors have been considered, a sufficient amount for a prima facie case are discussed below.
Further, to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include: a) the scope of the invention; b) actual reduction to practice; c) disclosure of drawings or structural chemical formulas; d) relevant identifying characteristics including complete structure, partial structure, physical and/or chemical properties, and structure/function correlation; e) method of making the claimed compounds; f) level of skill and knowledge in the art; and g) predictability in the art.
(1)	Scope of the invention/Level of skill and knowledge in the art/predictability in the art:
The claims broadly encompass the use of a marker, comprising a resin-metal composite with a structure formed by immobilizing metal particles on a resin particle.  The instant specification does not provide any limited definition for the term “resin particle” but broadly states that:

    PNG
    media_image2.png
    152
    936
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    157
    942
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    155
    934
    media_image4.png
    Greyscale

See paragraph [0039] at pages 13-14; Emphasis added.  


The level of skill in the art is high.  In particular, as evidenced by Kanahara et al., “Fabrication of gold nanoparticle-polymer composite particles with raspberry, core-shell and amorphous morphologies at room temperature via electrostatic interactions and diffusion,” Soft Matter, 2014 Jan 14, vol. 10, issue 2, pp. 275-280; first published on 11 Oct 2013 (IDS submitted on 04/21/2020), composite microspheres containing inorganic nanoparticles (NPs) have received significant attention due to their potential applications in photonics, electronics and biotechnologies, and various methods of incorporating NPs into polymer particles have been developed, including so-called in situ and ex situ approaches.   See page 275, Introduction.  At the same time, as further evidenced by Kanahara et al., it was not within the skill of the art to predict the mode of incorporation of NPs into polymer particles:

    PNG
    media_image5.png
    378
    1222
    media_image5.png
    Greyscale

See page Abstract; Emphasis added.  

(2)	Partial structure/disclosure of drawings/physical and/or chemical properties and functional characteristics:
The instant specification is limited to the use of poly-2-vinylpyridine (Embodiments 4, 5, 9 and 10), poly-3-vinylpyridine (Embodiment 7), poly-4-vinylpyridine (Embodiment 6), or 2-(diisopropylamino)ethyl methacrylate (Embodiment 8) for preparation of a resin-gold composite, wherein the gold particles include encased gold particles completely encased in the resin particle, partially exposed gold particles having a portion embedded in the resin particle and a portion exposed from the resin particle, and surface-adsorbed gold particles absorbed on the surface of the resin particle.  
(3) Method of making the claimed invention/actual reduction to practice:
As above, the specification contains the use of poly-2-vinylpyridine (poly-2-PV) (Embodiments 4, 5, 9 and 10), poly-3-vinylpyridine (poly-3-PV) (Embodiment 7), poly-4-vinylpyridine (poly-4-PV) (Embodiment 6), or 2-(diisopropylamino)ethyl methacrylate (poly-DPA) (Embodiment 8) for preparation of a resin-gold composite, wherein the gold particles include encased gold particles completely encased in the resin particle, partially exposed gold particles having a portion embedded in the resin particle and a portion exposed from the resin particle, and surface-adsorbed gold particles absorbed on the surface of the resin particle.  
As above, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad genus.  Here, the claims are broad and generic, with respect to all possible resins and metals.  The possible structural variations are many.  The claims lack written description because there is no disclosure of a representative number of species within the scope of the genus of structural features common to the members of the genus.   
Accordingly, Claims 1-8, 11 and 12 do not meet the written description provision of 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-8 and 11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kanahara et al., “Fabrication of gold nanoparticle-polymer composite particles with raspberry, core-shell and amorphous morphologies at room temperature via electrostatic interactions and diffusion,” Soft Matter, 2014 Jan 14, vol. 10, issue 2, pp. 275-280; first published on 11 Oct 2013 (IDS submitted on 04/21/2020).
Kanahara et al., throughout the publication, and, for example, at page 275, Introduction, teach:

    PNG
    media_image6.png
    345
    800
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    182
    802
    media_image7.png
    Greyscale

Emphasis added.


Regarding Claims 1, 2, 5 and 8, at Fig. 3, Kanahara et al. teach a resin-gold composite, wherein the plurality of gold particles includes gold particles completely encased in the resin particle, and partially exposed gold particles having a portion embedded in the resin particle and a portion exposed from the resin particle, and at least portions of the particles are three-dimensionally distributed in a surface section of the resin particle:

    PNG
    media_image8.png
    658
    1027
    media_image8.png
    Greyscale


From the SEM (Fig. 3g) and cross-sectional TEM (Fig. 3h) images of composite particles prepared from PB-NH2 particles and 20 nm Au NPs, it can be seen that the Au NPs are attached onto the PB-NH2-2 particles, as well as distributed below the surfaces of the polymer particles to form core–shell type composites.  The formation of core–shell type composites is expected to provide some exposure of the incorporated particles as more clearly shown at Figure S2 of the Kanahara et al. reference (Supplementary Information):

    PNG
    media_image9.png
    337
    671
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    83
    1089
    media_image10.png
    Greyscale



With regard to Claim 4, at page 276, left column 3rd paragraph, and page 279, left column, 2nd paragraph, and at Figure S2, Kanahara et al. teach the polymeric amino group and the polymeric carboxyl group as a substituent group capable of adsorbing gold particles via electrostatic attraction forces.  With regard to Claim 6 and the elected species (a), at page 276, left column, 4th paragraph, Kanahara et al. teach Au NPs with average diameters of 10, 20 or 50 nm.  With regard to Claim 7 and the elected species (c), it can been seen that the average particle size thereof is within a range from 300 nm to 1000 nm.  Since Kanahara et al. teach a resin-metal composite having all of the structural elements of the instantly claimed is reasonably to assume that the quantity of the carried metal particles is within a range from 5 wt % to 70 wt %, as recited in Claim 3.  Applicant is reminded that, according to MPEP § 2112 V, once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden of production shifts to Applicant: 
“[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.  Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted).


Regarding Claim 11, at page 276, right column, first paragraph, Kanahara et al. teach that, as a final step in adsorption of Au NPs to polymer particles, the prepared composite particles were redispersed in membrane-filtered water.  
Therefore, each and every element of the claims is met by the Kanahara et al. reference.

Claims 1-8 and 11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Akamatsu et al., “Synthesis of pH-Responsive Nanocomposite Microgels with Size-Controlled Gold Nanoparticles from Ion-Doped, Lightly Cross-Linked Poly(vinylpyridine),” Langmuir, 2010, vol. 26, No 2, pp. 1254–1259.
Akamatsu et al., throughout the publication, and, for example, in Abstract, teach the synthesis of composite microgels consisting of cross-linked poly(2-vinylpyridine) latexes, which is the elected species (b), with gold nanoparticles with the mean particle size of 10-30 nm, which is the elected species (a):

    PNG
    media_image11.png
    285
    1090
    media_image11.png
    Greyscale

Emphasis added.


Notably, Akamatsu et al.’ reaction conditions are similar to the reaction conditions of Embodiments 2 and 3 for synthesis of PV2VP latex:
			Akamatsu et al.		Embodiment 2		Embodiment 3
2VP			9.9 g				48 g			49.5 g
DVB			0.1 g			`	2 g			0.5 g
PEGMA		2 g				10 g			10 g
Aliquat® 336		1 g				2 g			3 g
AIBA			0.1 g				0.5 g			0.25 g.
Acronyms used: 2-vinylpyridine (2VP), divinylbenzene (DVB), poly(ethylene glycol) methyl ether methacrylate (PEGMA) and α,α′-azodiisobutyramidine dihydrochloride (AIBA).


As shown at Fig. 3, some of the gold particles are completely encased in the microgels:


    PNG
    media_image12.png
    407
    542
    media_image12.png
    Greyscale
  
    PNG
    media_image13.png
    406
    536
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    182
    921
    media_image14.png
    Greyscale
; Emphasis by 2 arrows added.


Accordingly, Akamatsu et al. teach a resin-metal composite with a structure formed by immobilizing metal particles on a resin particle, characterized by having any one of constitution (A) and constitution (B): (A) the average particle size of the resin-metal composite exceeding 300 nm; or (B) the average particle size of the metal particles being in a range of more than 20 nm and less than 70 nm; wherein the metal particles comprise metal particles having a portion embedded in the resin particle and a portion exposed from the resin particle, as recited in Claim 1, wherein the metal particles further comprise metal particles completely encased in the resin particle, as recited in Claim 2; wherein the resin particle is a polymer particle which is provided with a substituent group capable of adsorbing metal ions in the structure, as recited in Claim 4; wherein the resin particle is a nitrogenous polymer particle, as recited in Claim 5; wherein the average particle size of the metal particles is in a range of 1 nm to 80 nm, as recited in Claim 6; wherein the average particle size of the resin-metal composite is in a range of more than 300 nm to 1000 nm, as recited in Claim 7; and wherein the metal particles are gold particles, as recited in Claim 8.  Regarding Claim 11, at page 1255, right column, last paragraph, Akamatsu et al. teach that the prepared composite particles are water-dispersible in any pH range.
Akamatsu et al.  teach that the number of gold ions in the microgels was quantified by inductively coupled plasma (ICP) atomic emission spectroscopy (SPS7700 plasma spectrometer, Seiko Instruments).  Since Akamatsu et al. teach a resin-metal composite having all of the structural elements of the instantly claimed is reasonably to assume that the quantity of the carried metal particles is within a range from 5 wt % to 70 wt %, as recited in Claim 3.  Applicant is reminded that, according to MPEP § 2112 V, once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden of production shifts to Applicant: 
“[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.  Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted).



Claims 1-6, 8 and 12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Kajikawa et al., US 2013/0071619 A1, published 03/21/2013.
Regarding Claims 1 and 12, Kajikawa et al., throughout the publication, and, for example, in Abstract, teach a nano-composite 10 comprising a matrix resin 1, metal fine-particles 3 immobilized in the matrix resin 1, a binding species 7 immobilized on a part or all of the metal fine-particles 3, and metal fine-particles 9 indirectly immobilized on the metal fine-particles 3 via the binding species 7, wherein each of at least a part of the metal fine-particles 3 has a portion embedded in the matrix resin 1, and a portion (exposed portion 3a) exposed outside of the matrix resin 1, while the binding species 7 is immobilized on the exposed portions: 

    PNG
    media_image15.png
    705
    593
    media_image15.png
    Greyscale


Regarding Claim 2, Kajikawa et al., in paragraph [0055] and at Fig. 1, teach metal particles 3 completely encased in the matrix resin 1:

    PNG
    media_image16.png
    436
    780
    media_image16.png
    Greyscale

Kajikawa et al., in paragraph [0048], teach that, when the matrix resin 1 is formed as a part of a resin film, the thickness of the resin film is preferably in the range of 3 µm to 100 µm, which exceeds 300 nm, as required by Claim 1.
Regarding Claim 3, Kajikawa et al., in paragraph [0155], teach gold ion contained in an amount of 18 wt % per unit volume (cm3) [5.2 µg per unit area (cm2)] in a polyamic acid resin.
Regarding Claims 4 and 5, Kajikawa et al., in paragraph [0050], teach that the resin materials that may be used as the matrix resin 1 are not particularly limited. Examples thereof include polyimide resins, polyamic acid resins, cardo resins (fluorene resins), polysiloxane resins such as PDMS (polydimethylsiloxane), polyethylene terephthalate resins, polyphenylene ether resins, epoxy resins, fluorine resins, vinyl resins and phenol resins, etc., ion-exchange resins, and so on.  Among the resins, those having a functional group that interacts with a metal ion to form a complex with the metal ion and adsorbs the metal ion is preferred, as being able to adsorb the metal ion in a state of uniform dispersion.  Examples of such functional groups include carboxyl group, sulfonic acid group, quarternary ammonium groups, primary and secondary amino groups, and phenolic hydroxyl groups, etc.  In view of this, for example, polyamic acid resins and ion-exchange resins, etc. are preferred.
Regarding Claim 6, Kajikawa et al., in paragraph [0058], teach that the particle diameter of the metal fine-particles 3 is in the range of 10 nm to 30 nm.
Regarding Claim 8, Kajikawa et al., in paragraph [0052], teach gold (Au) as the material of the metal fine-particles 3.
Claim Rejections - 35 USC § 103
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kanahara et al., “Fabrication of gold nanoparticle-polymer composite particles with raspberry, core-shell and amorphous morphologies at room temperature via electrostatic interactions and diffusion,” Soft Matter, 2014 Jan 14, vol. 10, issue 2, pp. 275-280; first published on 11 Oct 2013 (IDS submitted on 04/21/2020), as applied to Claims 1-8 and 11 above, and further in view of Rittenburg, US Patent 5,710,005, issued 01/20/1998, and Rayavarapu et al., “Synthesis and bioconjugation of gold nanoparticles as potential molecular probes for light-based imaging techniques,” Int. J. Biomed. Imaging, 2007, vol. 2007, Article ID29817, 10 pages.
The teachings of Kanahara et al. are discussed above and incorporated herein in its entirety.  
Although Kanahara et al. teach that composite particles have demonstrated great potential for use in various applications, this reference does not specifically teach adsorbing an antigen or an antibody on the surface of the resin-metal composite as recited in Claim 12.
Rittenburg, throughout the patent, and, for example, in Col. 12, lines 49-60, teach the use of the antibody-gold conjugate particles (the elected species (d)) for detecting an analyte in a lateral flow device.
Rayavarapu et al., throughout the publication, and, in Abstract, teach conjugating gold nanoparticles to an antibody by the use of noncovalent modes of binding based on a combination of electrostatic and hydrophobic interactions of the antibody (the elected species (d)) and the gold surface.
It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used the gold nanoparticle-polymer composite particle, taught by Kanahara et al., for adsorbing an antibody on its surface. 
One of ordinary skill in the art would have been motivated to have made and used the gold nanoparticle-polymer composite particle, taught by Kanahara et al., for adsorbing an antibody on its surface, because it would be desirable to employ composite microspheres containing inorganic nanoparticles (NPs), which have the potential to serve as excellent substrates for NPs because of their high surface-to-volume ratios and their ability to readily disperse in various solvents, as taught by Kanahara et al., instead of the antibody-gold conjugate particles, taught by Rittenburg.  
One of ordinary skill in the art would have had a reasonable expectation of success in making and using the gold nanoparticle-polymer composite particle, taught by Kanahara et al., for adsorbing an antibody on its surface, because conjugating gold nanoparticles to an antibody by the use of noncovalent modes of binding based on a combination of electrostatic and hydrophobic interactions of the antibody and the gold surface was known in the art, as taught by Rayavarapu et al.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Akamatsu et al., “Synthesis of pH-Responsive Nanocomposite Microgels with Size-Controlled Gold Nanoparticles from Ion-Doped, Lightly Cross-Linked Poly(vinylpyridine),” Langmuir, 2010, vol. 26, No 2, pp. 1254–1259, as applied to Claims 1-8 and 11 above, and further in view of Rittenburg, US Patent 5,710,005, issued 01/20/1998, and Rayavarapu et al., “Synthesis and bioconjugation of gold nanoparticles as potential molecular probes for light-based imaging techniques,” Int. J. Biomed. Imaging, 2007, vol. 2007, Article ID29817, 10 pages.
The teachings of Akamatsu et al. are discussed above and incorporated herein in its entirety.  
Although Akamatsu et al. teach that the surfaces of the gold nanoparticles can be further functionalized with ligands or biological molecules (See page 1257, left column, 1st paragraph, this reference does not specifically teach adsorbing an antigen or an antibody on the surface of the resin-metal composite as recited in Claim 12.
Rittenburg, throughout the patent, and, for example, in Col. 12, lines 49-60, teach the use of the antibody-gold conjugate particles (the elected species (d)) for detecting an analyte in a lateral flow device.
Rayavarapu et al., throughout the publication, and, in Abstract, teach conjugating gold nanoparticles to an antibody by the use of noncovalent modes of binding based on a combination of electrostatic and hydrophobic interactions of the antibody (the elected species (d)) and the gold surface.
It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used the gold nanoparticle-polymer composite particle, taught by Akamatsu et al., for adsorbing an antibody on its surface. 
One of ordinary skill in the art would have been motivated to have made and used the gold nanoparticle-polymer composite particle, taught by Akamatsu et al., for adsorbing an antibody on its surface, because it would be desirable to employ composite microspheres containing inorganic nanoparticles (NPs), which have the potential to serve as excellent substrates for NPs because of their high surface-to-volume ratios and their ability to readily disperse in water at any pH, as taught by Akamatsu et al., instead of the antibody-gold conjugate particles, taught by Rittenburg.  
One of ordinary skill in the art would have had a reasonable expectation of success in making and using the gold nanoparticle-polymer composite particle, taught by Akamatsu et al., for adsorbing an antibody on its surface, because conjugating gold nanoparticles to an antibody by the use of noncovalent modes of binding based on a combination of electrostatic and hydrophobic interactions of the antibody and the gold surface was known in the art, as taught by Rayavarapu et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-8, 11 and 12 are rejected on the ground of nonstatutory double 
patenting as being unpatentable over Claims 1-8 of U.S. Patent No. 10,690,665, issued 06/23/2020.  Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,690,665 claims a marker and its uses in an immunoassay method, an immunoassay reagent, a method for measuring analyte, an analyte measurement kit and a lateral-flow chromatographic test strip: 

    PNG
    media_image17.png
    522
    604
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    215
    597
    media_image18.png
    Greyscale




Claims 1-8, 11 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-11 of U.S. Patent No. 11,215,611, issued 01/04/2022.  Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,215,611 claims a resin-platinum composite and its uses in a labeling substance, an immunological measurement method, a reagent, an analyte measurement method, an analyte measurement kit and a lateral-flow chromatographic test strip: 

    PNG
    media_image19.png
    300
    579
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    468
    600
    media_image20.png
    Greyscale




Claims 1-8, 11 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-10 of U.S. Patent No. 11,366,112, issued 06/21/2022.  Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,366,112 claims a resin-metal composite and its uses in a marker, an immunoassay method, an immunoassay reagent, a method for measuring analyte, an analyte measurement kit and a lateral-flow chromatographic test strip: 

    PNG
    media_image21.png
    876
    602
    media_image21.png
    Greyscale




Conclusion
No claims are allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1678